DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a final Office Action in response to Applicant’s submission filed on 5/17/2021.  Currently claims 1, 2, 4-8, and 10-12 are pending and claims 1 and 7 are independent.  Claims 1, 4, 6, 7, 10, and 12 have been amended from the original claim set dated 6/19/2018.  Claims 3 and 9 have been cancelled and no claims are new.

Priority
Priority is acknowledged to provisional application 62/521,816 filed 6/19/2017.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The 35 USC § 112(b) rejections of claims 1, 4, 6, 7, 10, and 12 are withdrawn in light of the amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/2021 appears to be in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1, 2, 4-8, and 10-12, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1:
Step 2A (Prong 1): Claims 1 and 7, which are substantially similar claims to one another, are directed to the abstract idea of “Mathematical concepts (See MPEP 2106).”  In this application that refers to using a computer system to use an algorithm to approximately solve a complex travelling salesman problem.  The abstract elements of claim 1 and 7 recite in part “Receive a planar graph…Find an edge subgraph…Split the graph…Build a branch decomposition…return a union of solutions…output total cost…”.    Dependent claims 2 and 8, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The edge subgraph is…”.  Dependent claims 4 and 10, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Solving the TSP comprises building a table of configurations…”.  Dependent claims 5 and 11, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Upper bound on the number of configurations is…”.  Dependent claims 6 and 12, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The total cost is…”.  All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 7.  
Step 2A (Prong 2):  Independent claims 1 and 7, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Computer system…memory…processor…operating system…” which limits the claims to a computer based environment, but this is 
Step 2B: Independent claims 1 and 7, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Computer system…memory…processor…operating system…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (use an algorithm to approximately solve a complex travelling salesman problem) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in Page 14 Line 15 – “Memory 14 includes an operating system (OS) 16, such as Linux®, Snow Leopard® or Windows®.”
Additionally, dependent claims 2, 4-6, 8, and 10-12 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1, 2, 4-8, and 10-12 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (Klein, Philip N. A linear-time approximation scheme for TSP in undirected planar graphs with edge-weights. SIAM Journal on Computing 37.6 (2008), pp. 1926-1952 [online], [retrieved on 2020-10-28]. Retrieved from the Internet <URL: https://pdfs.semanticscholar.org/8adb/be199dd756109972a44190b8cfae2be10097.pdf> in view of Miller et al. (US Patent 8,711,146)
Regarding claims 1 and 7 (Amended), Klein discloses a method of receiving a planar graph equipped with an embedding and edge cost function (Klein P. 25 - Let G0 be the input planar embedded graph, and let weight (·) be the input edge-weight assignment) and a precision parameter (Klein P. 3 - where k is a parameter), build a branch decomposition and solve a traveling salesman problem (TSP) exactly on the branch decomposition (Klein P. 3 - Use dynamic programming to find an optimal solution in each connected component of each slice {i.e. branches}).
Klein lacks a system comprising: a processor; and a memory, the memory comprising at least an operating system and a process, the process comprising: finding an edge subgraph of total cost; splitting the graph into a collection of subgraphs referred as slabs; returning a union of exact solutions on the slabs; and outputting a total cost.
Miller, from the same field of endeavor, teaches a system (Miller ABS - apparatuses) comprising: a processor; and a memory, the memory comprising at least an operating system and a process (Miller Fig. 6 - Miller COL 18 ROW 36 - the system 60 includes a processor 62, memory 64, an input device 66, and an output or display device 68, such as a monitor. The processor 62 is connected to the memory 64, the input device 66, and the output device 68. The memory 64 includes computer readable instructions, such as computer hardware, software, firmware), the process comprising: receiving a planar graph equipped with an embedding and edge cost function (Miller COL 3 ROW 30 - solving weighted {i.e. edge cost function} planar graphs); finding an edge subgraph of total cost (Miller COL 7 ROW 24 - Another aspect of the present invention relies on the discovery that every planar graph with n nodes has a vertex separator W, that decomposes the graph {i.e. subgraph} into components of size O(k), with total boundary cost O(n/ k) {i.e. total cost}) for some constant (Miller COL 6 ROW 29 - Throughout the rest this document, we let k be any fixed constant. We will state the complexity of the algorithms as a function of k); splitting the graph into a collection of subgraphs referred as slabs (Miller COL 3 ROW 32 - (1) decomposition of the graph {i.e. split into subgraphs}); returning a union of exact solutions on the slabs (Miller COL 3 ROW 34 - (3) aggregation of the miniature preconditioners to obtain a global preconditioner); and outputting a total cost (Miller COL 3 ROW 37 - (5) solving of the weighted planar graph). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the TSP approximation methodology of Klein by including the planar graph solution techniques of Miller because Miller discloses “The present invention provides methods and apparatuses for solving weighted planar graphs (Miller COL 2 ROW 64)”.   Additionally, Klein further details that “We give an algorithm requiring O(c 1/ε2 n) time to find an ε-optimal traveling salesman tour in the shortest-path metric defined by an undirected planar graph (Klein ABS)” so it 
Regarding claims 2 and 8 (Original), Klein in view of Miller discloses the edge subgraph is G1 C Go of total cost at most c(G1 = (2/εi)MST(Go) for constant εi depending only on ε such that OPT(Go) < OPT(Gi) < (1+εi)OPT(Go) (Klein P. 4 - The spanner step requires an algorithm that, given a n-node planar graph G0 with edge-weights and given a parameter ǫ, deletes edges so as to obtain a graph G such that S1: weight(G) ≤ ρǫ · OPT(G0) S2: OPT(G) ≤ (1 + ε)OPT(G0), and where OPT(G) is the value of the optimum for input graph G, and weight(G) is the sum of weights of edges in G).
Regarding claims 4 and 10 (Amended), Klein in view of Miller discloses building the branch decomposition and solving the TSP comprises, for each cluster of edges in the graph, building a table of configurations and their corresponding cost (Klein P. 28 - For each edge of Tˆ, the dynamic program will construct a table. The value of OPT(Hˆ ) will be be computed from the table associated with the edge connecting the root to its child. Once the value of OPT(Hˆ ) is known, the tour itself can be constructed in a post-processing phase by working down from the root to the leaves).
Regarding claims 5 and 11 (Original), Klein in view of Miller discloses a tight upper bound on the number of configurations per cluster of width k is M(k) = ∑ C 2k-1(k,i) (Klein P. 29 - The number of configurations is at most (2η)!, where η = |ΓHˆ (S)|. If S is connected in Hˆ then the embedding determines a cyclic ordering of the edges of ΓHˆ (S), say (e1 · · · eη). In this case, we say that a configuration is crossing if it includes a dart pair corresponding to the pair hep, eqi of edges and also a dart pair corresponding to the pair her, esi of edges, where p < r < q < s. A Catalan bound shows that the number of noncrossing configurations is 2 O(η) . This is where planarity is used in the dynamic program.10 For a configuration K, define weight(K) to be the sum of the weights of the darts in K. 11).
Regarding claims 6 and 12 (Amended), Klein in view of Miller discloses the total cost is 1+ε1+2ε2+4ε2/ εi)OPT(Go) (Klein P. 26 - The algorithm finds a tour of weight at most (1 + ε0)OPT(G0)).


	Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 112(b) rejections of claims 1, 4, 6, 7, 10, and 12, as addressed above, the rejections are withdrawn in light of the amendments.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
The Applicant makes numerous arguments as to how the claimed invention is further integrated into a practical application by addressing the practical uses for the claimed calculation methodology.  While using the calculation methodology might have practical applicability, this practical applicability is not synonymous with USPTO guidance.  Specifically, the claimed invention needs have significant additional elements as to where the claimed invention is effectively integrated into those additional 
Within the arguments, the Applicant states that the TSP solution methodology can be used for items such as drilling holes within circuit boards, however the claims themselves do not include any limitations which effectively limit the claimed invention to circuit board manufacturing.  Clearly claiming those structural elements might be an approach to overcoming the 101 rejection.     
Regarding the 35 USC § 103 rejections on the original Office Action, Applicant makes broad arguments as to how the cited prior art does not teach the claimed limitations.  Examiner finds these arguments unpersuasive.  Specifically, Applicant argues that the prior art does not teach calculating a total for some constant and branch decompositions.  Under BRI, Examiner interprets Miller COL 7 ROW 24 (Another aspect of the present invention relies on the discovery that every planar graph with n nodes has a vertex separator W, that decomposes the graph {i.e. decompositions} into components of size O(k), with total boundary cost O(n/ k) {i.e. total cost}) and Miller COL 6 ROW 29 (Throughout the rest this document, we let k be any fixed constant) as disclosing that limitation.  Further, Applicant argues that the prior art does not teach returning a union of solutions.  Under BRI, Examiner interprets Miller COL 3 ROW 34 ((3) aggregation of the miniature preconditioners to obtain a global preconditioner) as disclosing that limitation.   As such, Applicant's arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Becker, Amariah, et al. Engineering an approximation scheme for traveling salesman in planar graphs. 16th International Symposium on Experimental Algorithms (SEA 2017) [online], [retrieved on 2020-10-28]. Retrieved from the Internet <URL: https://drops.dagstuhl.de/opus/volltexte/2017/7630/pdf/LIPIcs-SEA-2017-8.pdf>
Rastogi, et al. “A Proposed Solution to Travelling Salesman Problem using Branch and Bound.” International Journal of Computer Applications (0975 – 8887) Volume 65– No.5, March 2013 [online], [retrieved on 2021-6-3]. Retrieved from the Internet <URL: http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.303.2171&rep=rep1&type=pdf> 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        



/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624